Citation Nr: 1327439	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  07-35 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected carpel tunnel syndrome and residuals, laceration of flexor tendon of second and third fingers left hand.


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from August 1971 to December 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  The Veteran testified at a Board hearing in December 2009.  A copy of the transcript has been associated with the claims file.

In February 2012, the Board denied the Veteran's claims of entitlement to service connection for a left and a right shoulder disability.  Thereafter, the Veteran appealed the denial to the U.S. Court of Appeals for Veteran's Claims (Court).  In a February 2013 memorandum decision, the Court vacated the Board's February 2012 decision with respect to the left shoulder disability and then returned the Veteran's claim to the Board for additional consideration.

The Court's February 2013 decision held that the Veteran had abandoned his claim for service connection for a right shoulder disability.  See Ford v. Gober, 10 Vet. App. 531 (1997).  Therefore the denial of service connection for a right shoulder disability in the Board's previous decision is undisturbed and that issue is no longer part of this appeal.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In a February 2013 memorandum decision, the Court determined that the Board relied upon an inadequate July 2010 VA examination in denying the Veteran's claim of entitlement to service connection for a left shoulder disability, to include as secondary to the Veteran's service-connected carpel tunnel syndrome and residuals, laceration of flexor tendon of second and third fingers left hand.  As such, the Court vacated the Board's February 2012 decision and returned the claim to the Board.

Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the July 2010 VA examiner's opinion is inadequate, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran for an examination to determine the nature and etiology of any left shoulder disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The examiner must review all of the relevant evidence of record, including the Veteran's service treatment records and lay statements.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that:

(a) any current left shoulder disability was incurred in, or is otherwise related to, active service.

(b) any current left shoulder disability was caused or aggravated by his service-connected carpel tunnel syndrome and residuals, laceration of flexor tendon of second and third fingers left hand.
In providing these opinions, the examiner must first discuss severity of the Veteran's service-connected carpel tunnel syndrome and residuals, laceration of flexor tendon of second and third fingers left hand, to include, but not limited to, consideration of any pain, arm weakness, neuropathy, and hypersensitivity.  The examiner must also, initially, discuss the functional effects of the Veteran's service-connected carpel tunnel syndrome and residuals, laceration of flexor tendon of second and third fingers left hand, to specifically include a discussion as to whether experiencing symptoms associated with that disability for years caused any left shoulder disability to degenerate faster.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

3.  Once the above actions have been completed, the RO should then re-adjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

